Grice, Justice.
1. A court of equity will not interfere with the discretionary action of the State Highway Department in locating, grading, and improving a proposed State-aid highway, within the sphere of their legally designated powers, unless such action is arbitrary and amounts to an abuse of discretion. Dyer v. Martin, 132 Ga. 445 (64 S. E. 475) ; Dunn v. Beck, 144 Ga. 148 (86 S. E. 385) ; Holt v. Smith, 149 Ga. 48 (99 S. E. 119); Jackson v. State Highway Department, 164 Ga. 434 (4) (138 S. E. 847); Murph v. Macon County, 167 Ga. 859 (146 S. E. 845); Raines v. Terrell County, 169 Ga. 726 (151 S. E. 509); Harrell v. Smith, 149 Ga. 584 (101 S. E. 771); Blackwell v. State Highway Board, 173 Ga. 392 (160 S. E. 503); Commissioners of Habersham County v. Porter Mfg. Co., 103 Ga. 613 (30 S. E. 547).
2. Under the evidence in the record the judge was authorized to find that there was no such arbitrary action or abuse of discretion on the part of the administrative officials; and hence his refusal to grant an injunction- will not be reversed. That the order of refusal, referring to the authority to decide the routes of highways, added that “This is within the exclusive power and discretion of the State Highway Board, who are denied, however, the privilege of acting with gross abuse of discretion,” affords no reason for talcing this case out of the general rule above stated. Judgment affirmed.

All the Justices concur.

Converse & Coleman and Franklin & Eberhardt, for plaintiffs.
Lamar Murdaugh, G. E. Jackson, D. C. Chalker, A. J. Little, and Copeland & Dukes, for defendants.